ROBERT F. COLLINS, District Judge.
Defendant, Bell Helicopter Textron, Inc. (Bell), has moved the Court for summary judgment in its favor.
This action arose from the crash of plaintiff’s helicopter over the Gulf of Mexico. Plaintiff has asserted a claim in warranty against Bell, who manufactured the helicopter.
The following facts are undisputed:
1. Plaintiff, ERA Helicopters, Inc. (ERA), has retained an expert witness, Dr. R.J. Waldron, who has opined that the crash of N514EH was most probably caused by a malfunction of either the engine’s fuel control unit or its fuel governor.
2. The fuel control unit was not designed or manufactured by Bell.
3. The fuel control unit was not supplied to ERA by Bell.
4. The fuel control unit was supplied new to ERA by Cooper Airmotive (now called Aviall) as fitted to engine S/N CEA 860733. This engine was first installed by ERA into a Bell 106L-1 helicopter, N518EH, which is not the accident aircraft.
5. The fuel governor was not designed or manufactured by Bell.
6. The fuel governor was supplied to ERA by Allison Gas Turbines (Allison), a division of General Motors Corporation, as fitted to its engine that was originally installed into a new Bell 206L-1 helicopter, N516EH.
7. N516EH was purchased by ERA from Bell pursuant to Commercial Marketing Purchase Agreement No. 8003.
8. ERA removed the subject governor from N516EH, had it overhauled and modified, and installed it on several engines before being fitted to the accident aircraft.
9. ERA has purchased several aircraft from Bell subject to the identical warranty terms and conditions as expressed in Exhibit 1.
Since Bell neither manufactured nor installed the subject engine into the helicopter, the Court will GRANT this motion for summary judgment. It is ORDERED that Bell be DISMISSED from the case.